            Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------- X
NICOLE STEWART, SHANNON
FITZGERALD, and SUMMER APICELLA,
on behalf of themselves and all others similarly
situated,

                                   Plaintiffs,
                                                                 CASE NO.
                 -against-                                       1:21-cv-01217-MKV

NURTURE, INC.,

                                    Defendant.
-------------------------------------------------------- X
STEPHANIE SOTO, individually and on
behalf of all others similarly situated,

                                   Plaintiff,

                 -against-                                       1:21-cv-01271-MKV

NURTURE, INC.,

                                    Defendant.
-------------------------------------------------------- X
NITA JAIN, individually and on behalf
of all others similarly situated,

                                   Plaintiff,

                 -against-                                       1:21-cv-01473-MKV

NURTURE, INC. d/b/a Happy Family Brands,

                                    Defendant.
-------------------------------------------------------- X




                                                             1
            Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 2 of 12




JODI SMITH, individually and on behalf
of all others similarly situated,

                                   Plaintiff,

                 -against-                                           7:21-cv-01534

NURTURE, INC.

                                    Defendant.
-------------------------------------------------------- X
LILLIAN HAMPTON, KELLY MCKEON,
AND JEN MACLEOD, individually and on
behalf of all others similarly situated,

                                   Plaintiffs,

                 -against-                                           1:21-cv-01882

NURTURE, INC., d/b/a Happy Family
Organics and Happy Baby Organics,

                                    Defendant.
-------------------------------------------------------- X


     REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE STEWART
      PLAINTIFFS’ MOTION FOR CONSOLIDATION AND TO SET DEADLINES
         When the Stewart Plaintiffs filed their Consolidation Motion on March 7, 2021, there were

five (5) class actions against Defendant Nurture filed in this District arising from the same facts and

circumstances. Since then, three (3) additional related actions were filed in this District (the Westin,

Strobel, and Skibicki actions) (collectively, the “Related Actions”). Defendant Nurture filed a

response to the Stewart Plaintiffs’ Motion, as did Plaintiffs in four of the now (8) cases, who

collectively filed three responses. The Stewart Plaintiffs submit this omnibus reply to respond to all

four responses. While no party objects to consolidation, these responses are discussed in further detail

below.

         Defendant Nurture does not object to consolidation but opposes the Motion “to the extent it

seeks to consolidate cases against multiple defendants and/or cases alleging product liability and

                                                             2
          Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 3 of 12




negligence, if any such actions are subsequently filed in this District.” Nurture Response at 2, ECF

No. 16. The Stewart Plaintiffs agree and have revised the Proposed Consolidation Order (submitted

herewith) to provide for the coordination, rather than the consolidation, of personal injury and/or

product liability claims alleging non-economic damages (“PI Claims”) brought against Nurture

arising out of the same facts and circumstances as the consumer protection claims alleging economic

damages (“Economic Damage Claims”). Any and all future PI Claims in this Court should proceed

in pleadings separate from the Economic Damage Claims on a separate track but should be

coordinated for discovery and case management purposes for efficiency. The Stewart Plaintiffs have

also revised the Proposed Consolidation Order to address Nurture’s concern that only claims against

Nurture be included in the consolidated action (“the Consolidated Action”).

       No plaintiff objects to consolidation. Plaintiffs in the Smith and Hampton Actions expressly

consent to consolidation. Plaintiffs Jain and Westin “do not contest the portion of the Motion which

seeks consolidation.” ECF No. 20 filed in the Jain docket, 1:21-cv-01473-MKV. Notably, all of the

above-captioned consumer protection actions allege that certain of Nurture’s baby food products are

and were tainted with toxic heavy metals, including arsenic, lead, cadmium, and mercury (the “Heavy

Metals”), and that Nurture misrepresented or did not disclose this fact to consumers. All seek, inter

alia, injunctive relief barring Nurture from continuing to misrepresent the truth about its products as

well as monetary economic damages. All will involve the same or similar discovery against Nurture.

       The Stewart Plaintiffs were the first to file a class action against Nurture in any federal District

on February 10, 2021 in the Southern District of New York. See ECF No. 1. They filed their Motion

to consolidate the Nurture cases on March 7, 2021. The next day, a plaintiff in an action pending in

the E.D.N.Y. alleging almost identical claims against Nurture and other baby food manufacturers as

the Stewart Plaintiffs filed a petition for centralization (an “MDL Petition”) with the Judicial Panel



                                                    3
            Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 4 of 12




on Multidistrict Litigation (the “Panel”). 1 The Jain/Westin Plaintiffs are the only parties suggesting

a stay of all proceedings here (other than consolidation) due to the pending MDL motion. However,

as set forth below, a stay is unwarranted and should be denied.

       All parties who responded to the Stewart Plaintiffs’ Motion either expressly support or do not

oppose consolidation of the Nurture cases. Contrary to the arguments raised by the Jain/Westin

Plaintiffs, the pending MDL Petition does not affect this Court’s timing and does not impose a stay

of proceedings, nor is a stay warranted here. As such, and as set forth below, consolidation of the

consumer actions against Nurture is appropriate at this time.

I.     ARGUMENT

       A.      All Parties Who Responded to the Stewart Plaintiffs’ Motion Either Support or
               Do Not Oppose Consolidation

       To date, there are eight (8) class actions pending against defendant Nurture in the Southern

District of New York relating to the allegations of dangerous Heavy Metals in its baby foods. 2 There


1
  Although the Stewart Plaintiffs filed their Motion on March 7, 2021, on the evening of March 18
and morning of March 19, 2021, the Clerk of Court directed that the Stewart Plaintiffs refile the
Motion in order to correct an ECF filing deficiency so as to provide separate docket numbers for the
notice of motion, supporting memorandum, and proposed order. The Stewart Plaintiffs immediately
responded to these directions and refiled the same Motion papers that had previously been filed on
March 7, 2021 but with separate docket numbers. The Jain/Westin Plaintiffs state that the Motion
was filed by the Stewart Plaintiffs on March 19, 2021 but omit that it was merely “refiled” at that
time to fix a clerical error. Thus, their implication that the Stewart Plaintiffs omitted the Westin
caption and the MDL Petition from their Motion papers on March 18-19 for “curious” reasons is
misleading. First, neither the Westin case nor the MDL Petition was on file when the Stewart
Plaintiffs filed their Motion on March 7, 2021. Next, when the plaintiff in Westin filed her case after
the Stewart Plaintiffs had originally filed their Motion on March 7, she erroneously related it to a
later-filed action against Nurture in this District (the Soto action, which alleges a limited NY/
Wyoming class) rather than properly relating it to the first-filed Stewart Plaintiffs’ case.

2
 See (in order of filing in this District): Stewart v. Nurture, Inc., Case No. 1:21-cv-01217 (S.D.N.Y.);
Soto v. Nurture, Inc., Case No. 1:21-cv-01271 (S.D.N.Y.); Jain v. Nurture, Inc., Case No. 1:21-cv-
01473 (S.D.N.Y.); Smith v. Nurture, Inc., Case No. 7:21-cv-01534 (S.D.N.Y.); Hampton et al v.
Nurture, Inc., Case No. 1:21-cv-01882 (S.D.N.Y.); Westin v. Nurture, Inc., Case No. 1:21-cv-02101
(S.D.N.Y.); Strobel v. Nurture, Inc., Case No. 1:21-cv-02129 (S.D.N.Y.); and Skibicki v. Nurture,
Inc., No. 1:21-cv-02553 (S.D.N.Y.). No case filed in this District includes any other defendant.
                                                   4
          Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 5 of 12




are six (6) such class actions against Nurture pending outside of this District in various jurisdictions.3

       As noted above, no party opposes consolidation. There are no cases in this District that allege

PI Claims or claims against other Defendants. Defendant Nurture does not oppose consolidation but

requests that the consolidation order address future PI Claims and claims against other defendants

should such situations occur.       The Stewart Plaintiffs agree and have revised the Proposed

Consolidation Order, submitted herewith, to address Nurture’s concerns. 4

       Courts in other jurisdictions involved in baby food litigation have already begun consolidating

the Heavy Metal baby food cases against other defendants and proceeding with the consolidated

litigations. Judge O’Grady recently consolidated cases pending against defendant Gerber in the

Eastern District of Virginia that similarly allege that Gerber baby foods contain dangerous Heavy

Metals. See Keeter v. Gerber Products Co., 1:21-cv-00269-LO-TCB, Consolidation Order (E.D. Va.

Mar. 15, 2021) (Feldman Declaration, Exhibit 1). As here, the plaintiffs in those pending cases argued

that the cases involved common question of law and fact against defendant Gerber and should be

consolidated for efficiency and judicial economy. The Court granted consolidation and further

ordered that the plaintiffs file a consolidated complaint within 45 days of consolidation. See id. 5


3
 See Wallace et al v. Gerber Products Co. et al, Case No. 2 :21-cv-02531 (D.N.J.); Robbins v. Gerber
et al, Case No. 2:21-cv-01457 (C.D. Cal.); Walls et al v. Beech-Nut Nutrition Corporation et al, Case
No. 1:21-cv-00870 (E.D.N.Y.); Johnson v. Beech-Nut Nutrition Company et al, Case No. 2:21-cv-
02096 (D. Kan.); Albano et al v. Hain Celestial Group, Inc. et al, Case No. 2:21-cv-01118 (E.D.N.Y.);
and Lawrence v. Hain Celestial Group, et al, Case No. 1:21-cv-01287 (E.D.N.Y.).
4
  The Court can utilize Rule 42(a)(1) (to “join for hearing or trial any or all matters at issue in the
actions”) and Rule 42(a)(3) (to “issue any other orders to avoid unnecessary cost or delay”) to the
extent necessary to issue whatever rulings will achieve the most efficient process for the Court and
the parties should there be differences in the classes or claims. However, because all are based on the
same facts and circumstances, the discovery from Nurture for all claims is essentially the same,
rendering consolidation appropriate.

5
 Judge Gonzalez Rogers also recently granted a motion to consolidate the two pending cases in the
Northern District of California against defendant Plum based on similar allegations as those here. See
Gulkarov v. Plum PBC, No. 21-cv-00913-YGR, Order Consolidating Cases (N.D. Cal. Mar. 9, 2021)
(ECF No. 14) (Feldman Declaration, Exhibit 3). Moreover, the court ordered that an individual action
                                                   5
             Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 6 of 12




        Similarly, plaintiffs in all pending cases against defendant Beech-Nut Nutrition Company

(“Beech-Nut”) in the Northern District of New York recently submitted a stipulation agreeing to

consolidation and Beech-Nut advised that it did not oppose such consolidation. The Court approved

the stipulation consolidating all of the related actions in that District as well as any future such actions,

and ordered that Beech-Nut shall respond to any consolidated complaint no later than 60 days

following service of same or by May 15, 2021, whichever is later. See, e.g., Thomas et al. v. Beech-

Nut Nutrition Co., 1:21-cv-0133-TJM-CFH (Mar. 19, 2021 N.D.N.Y.) (Feldman Declaration, Exhibit

2). 6 As here, all such cases similarly allege that Beech-Nut baby foods contain dangerous Heavy

Metals and the plaintiffs argued that the cases involved common question of law and fact against

defendant Beech-Nut and should be consolidated for efficiency and judicial economy.

        Consolidation should be granted, as other courts have done in other non-Nurture Heavy Metal

baby food cases discussed above. Importantly, these courts have consolidated the cases in their

districts despite the pending MDL and have ordered that those litigations proceed with the filing of

consolidated amended complaints.

        B.      The MDL Petition Does Not Stay This Court’s Proceedings and No Stay is
                Warranted
        While, as noted above, the Jain/Westin Plaintiffs agree that consolidation is proper at this

time, they argue that the portion of the Motion requesting that the Court set deadlines for the



against Plum alleging personal injury type claims be related, as opposed to consolidated, with those
same consolidated class actions. See Gulkarov v. Plum PBC, No. 21-cv-00913-YGR, Order Relating
Cases (N.D. Cal. Mar. 18, 2021) (ECF No. 22) (Feldman Declaration, Exhibit 4). A Consolidated
Class Action Complaint is now on file in Guklarov v. Plum PBC.

6
  The Jain/Westin Plaintiffs complain about the Stewart Plaintiffs’ “approach” to the filing of this
Motion. They argue that in Beech-Nut, a Stipulation was filed instead of a motion. However, the
Stewart Plaintiffs asked Nurture for its position on consolidation and Nurture stated that it needed
additional time to consider its position, so Defendant could not stipulate. While proceeding by
stipulation is preferable, it cannot be done without the agreement of the defendant.

                                                     6
            Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 7 of 12




appointment of interim class counsel is premature. See Jain/Westin Response at 3. In essence, they

seek a stay of all proceedings while the MDL Petition is pending until it is decided, at a minimum

three months from now. For the reasons discussed below, a stay is unwarranted and should be

denied. 7

        First, the Panel’s rules provide that cases included in an MDL motion are not automatically

stayed. See MDL Rule 2.1(d) (“The pendency of a motion … before the Panel … does not affect or

suspend orders and pretrial proceedings in any pending federal district court action and does not limit

the pretrial jurisdiction of that court.”). Here, no party has formally moved for a stay based on the

MDL proceedings, including Nurture and the Jain/Westin Plaintiffs. The Jain/Westin Plaintiffs offer

no reason for their suggestion of a stay other than the fact there is a pending MDL motion and if the

Court proceeds with interim class counsel proceedings following consolidation it would require this

“Court to expend judicial resources on a motion that may become unnecessary.” Jain/Westin

Response at 3. However, MDL Rule 2.1(d) takes this into account and nonetheless provides there is

no stay. In fact, this argument could be made in every situation where an MDL is pending but the

Rule makes clear that it is not a valid basis for a stay.

        Indeed, the Panel stated on its ECF entry that “[i]n [the responsive] briefs, the parties should

address what steps they have taken to pursue alternatives to centralization (including, but not limited

to, engaging in informal coordination of discovery and scheduling, and seeking Section 1404 transfer



7
  The Jain/Westin Plaintiffs do not state whether they object to the filing of a consolidated amended
complaint if consolidation is granted but they appear to be suggesting a stay of all proceedings is
warranted. If, however, the Jain/Westin Plaintiffs agree that following consolidation of the Related
Actions, the Court should set a date for the filing of a consolidated amended complaint, it follows
logically that there should be proceedings to appoint interim class counsel so there can be an orderly
and organized document constituting such consolidated amended complaint. In fact, while the
Jain/Westin Plaintiffs argue that in Beech-Nut the plaintiffs removed the date for briefing of interim
class counsel to allow the filing of that Stipulation, there is nothing prohibiting any such plaintiffs’
counsel in that case from filing such a motion.
                                                    7
          Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 8 of 12




of one or more of the subject cases).” In re: Baby Food Marketing, Sales Practices and Products

Liability Litig., MDL No. 2997, ECF No. 3 (Mar. 9, 2021 JPML). This instruction from the Panel

directly contradicts the Jain/Westin Plaintiffs’ suggestion that this Court should stay proceedings after

consolidating the cases until the Panel issues a ruling. Instead, it fully supports the Stewart Plaintiffs’

activities here to consolidate and move forward with litigating the cases. It also supports any activities

by Nurture in cases outside this District where it is named as a defendant that include other defendants

to move to sever those claims and seek §1404 transfer to this Court of such claims against Nurture. 8

       A recent ruling by Judge Rakoff in the Southern District of New York illustrates why the

Jain/Westin Plaintiffs’ suggestion of a stay should be rejected. See Quinn v. JPMorgan Chase Bank,

N.A., No. 20-cv-4100 (JSR), 2020 U.S. Dist. LEXIS 111202 (S.D.N.Y. June 24, 2020). In Quinn, the

defendant bank sought a stay in the four cases before Judge Rakoff pending a ruling by the Panel on

centralization. As here, the MDL briefing had begun but there was no date set for the hearing. See

id. at *4. There were 31 other similar cases pending against at least 120 defendants. See id. Judge

Rakoff denied the stay for numerous reasons, including that it would not make sense to put the cases

on hold for “weeks or months” given that the earliest date for the Panel’s hearing was over a month

away at that time. See id. at *5. Moreover, Judge Rakoff noted that “the JPML may well deny the

petition. Over the last five years, the JPML has denied petitions for centralization in 60 percent of

the cases. Further still, of the 40 percent of petitions that were granted, many were unopposed,

whereas here there is substantial opposition to centralization. Accordingly, as a mere matter of


8
  On March 24, 2021, Plaintiff Tiffanie Skibicki filed a class action against Defendant Nurture but
did not relate her case to the instant action or any other cases filed against Nurture in this District.
See Skibicki v. Nurture Inc. et al., Case No. 1:21-cv-02553 (S.D.N.Y.). Instead, Plaintiff Skibicki
related her case to the MDL action on both the Civil Cover Sheet and Notice of Relatedness filed with
her Complaint. The Skibicki Complaint, which is the most recent complaint to be filed in this District
against Nurture, pleads almost exactly the same facts as the Stewart Plaintiffs and substantially similar
economic consumer protection claims, and as such, it should be consolidated with the Related
Actions.
                                                   8
          Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 9 of 12




probabilities, the petition has a meaningful possibility of being denied, in which case significant time

would have been totally wasted if a stay had been granted.” Id. at *5-6 (footnote omitted). Judge

Rakoff further explained that even if the petition were granted, it would still “be helpful for the four

cases before this Court to move forward in the meantime” because, in his experience in presiding over

MDL cases, the MDL transferee judge ultimately does benefit from the individual cases moving

forward while awaiting the Panel’s ruling. Id. at *6. “This is because the preliminary disputes arising

in these earlier proceedings enable the MDL judge to quickly learn what kinds of discovery and other

pre-trial issues are likely to arise in the now-centralized cases, and, more generally, to get a feel for

what these cases are really about.” Id. Finally, Judge Rakoff stated that “no party materially suffers

from the fact that some initial motion practice or discovery has transpired before the MDL takes

effect. On the contrary, it helps to move the cases forward,” is “quite helpful to the MDL judge,” and

“ultimately saves the parties time and expense as well.” Id. at *6-7.

       Judge Rakoff’s ruling applies with equal force here. The earliest Panel hearing date is the end

of May with a ruling likely in mid-June, at least three months from now. There is likely to be fervent

opposition to an industry-wide MDL and it has a substantial chance of being denied, particularly

given that consolidations are already happening in other Districts in the other baby food cases, as

described above. 9 As such, consolidation of the cases at this time and commencement of pre-trial

activities as requested would not waste any judicial resources. 10

       In fact, a recent filing in the MDL proceedings supports the position that there should not be

a stay here pending a ruling by the MDL Panel. After the Stewart Plaintiffs filed their Motion, the



9
 Notably, the Jain/Westin Plaintiffs state that they “may not ultimately support” the current pending
motion for an industry-wide MDL. See Jain/Westin Response at 3.
10
   While Judge Rakoff noted that economic pressures created by the pandemic were one factor that
militated in favor of denying a stay, it was by no means the sole decisive reason, as demonstrated by
the quotations from Quinn, supra.
                                                   9
          Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 10 of 12




defendants in the MDL filed a motion with the MDL Panel for an extension of time to respond to the

MDL Petition in which they explained that steps are being taken, including consolidation, severance

and transfer, that may obviate the need for the requested MDL. The fact that these statements suggest

it is unlikely there will be an industry-wide baby food MDL further supports that consolidation here

is proper at this time and that the Court should refuse to stay the proceedings. Accordingly, the

Jain/Westin Plaintiffs’ suggestion of a stay should be denied.

II.    CONCLUSION

       For the reasons stated above, the Stewart Plaintiffs respectfully request the Court (1) grant

consolidation at this time of all the Related Actions; (2) order that a separate track be created for any

subsequently filed PI Claims and that there be coordinated discovery between the Consolidated

Action and the PI Claims for pre-trial purposes; (3) set the deadline for the filing of motions seeking

interim class counsel appointment pursuant to Fed. R. Civ. P. 23(g) of ten (10) business days

following entry of the consolidation order; and (4) set a deadline for the filing of a consolidated

amended complaint for the Related Actions of forty-five 45 days following the entry of an order under

Rule 23(g).

Dated: March 29, 2021                          Respectfully submitted,
                                               /s/ Lori G. Feldman___________________
                                               Lori G. Feldman, Esq. (LF-3478)
                                               GEORGE GESTEN MCDONALD, PLLC
                                               102 Half Moon Bay Drive
                                               Croton-on-Hudson, New York 10520
                                               Phone: (561) 232-6002
                                               Fax: (888) 421-4173
                                               LFeldman@4-Justice.com

                                               CALCATERRA POLLACK LLP
                                               Janine L. Pollack, Esq.
                                               1140 Avenue of the Americas, 9th Floor
                                               New York, New York 10036
                                               Phone: (917) 899-1765
                                               Fax: (332) 206-2073

                                                   10
Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 11 of 12




                           Email: jpollack@calcaterrapollack.com

                           GEORGE GESTEN MCDONALD, PLLC
                           David J. George, Esq. (pro hac vice forthcoming)
                           9897 Lake Worth Road, Suite 302
                           Lake Worth, FL 33463
                           Phone: (561) 232-6002
                           Fax: (888) 421-4173
                           DGeorge@4-Justice.com

                           Counsel for Plaintiffs Nicole Stewart, Shannon Fitzgerald
                           and Summer Apicella




                               11
         Case 1:21-cv-01217-MKV Document 19 Filed 03/29/21 Page 12 of 12




                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 29, 2021, the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

                                              /s/ Lori G. Feldman
                                                  Lori G. Feldman




                                                  12
